Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire US 2015/0330231.

Regarding claim 1, McGuire teaches a tail rotor for a rotorcraft, comprising: a hub driven by a torque source; and a first tail rotor blade affixed to the hub (inherently represented at/around 6 in figure 1a); 
but does not specify wherein a pitch of the first tail rotor blade is fixed; and wherein a profile of a leading edge of the first tail rotor blade is identical to a profile of a trailing edge of the first tail rotor blade.

Furthermore, McGuire suggests such shaped airfoil as obvious (figures 9N and 9O). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such shaped airfoil, in order to accommodate the aerodynamic design requirements for a particular rotorcraft (as further described by McGuire paragraph 0111, etc.)

Regarding claim 2, McGuire teaches the tail rotor of claim 1, further comprising: a second tail rotor blade affixed to the hub (as shown in figure 1A).

Regarding claim 3, McGuire teaches the tail rotor of claim 1, wherein a maximum thickness of the first tail rotor blade is midway between the leading edge and the trailing edge (as shown in figures 9N and 9O).

Regarding claim 4, McGuire teaches the tail rotor of claim 3, but does not specify wherein an upper camber is greater than a lower camber, within the same embodiment.
McGuire; however, does teach such shaped airfoil as obvious (figures 9A, 9L, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such shaped airfoil, in order to accommodate the aerodynamic design requirements for a particular rotorcraft.

Regarding claim 5, McGuire teaches the tail rotor of claim 4, but does not specify wherein the lower camber is less than or equal to 2 percent.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such specific lower camber, in order to accommodate the aerodynamic design requirements for a particular rotorcraft; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 6, McGuire teaches the tail rotor of claim 4, wherein a maximum of the upper camber is located where the maximum thickness is located (as shown in figures 9N and 9O).

Regarding claim 7, McGuire teaches the tail rotor of claim 1, but does not specify wherein the torque source is an electric motor.
However, electric motors are extremely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a torque source, in order to accommodate the energy consumption design requirements for a particular rotorcraft; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention; and Applicant has described the type of torque source to non-critical and not directed towards the novel concept of this invention.

Regarding claim 8, McGuire teaches the tail rotor of claim 1, but does not specify wherein the torque source is an engine.
However, engines are extremely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a torque source, in order to accommodate the energy consumption design requirements for a particular rotorcraft; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention; and Applicant has described the type of torque source to non-critical and not directed towards the novel concept of this invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644